DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
Applicant’s election without traverse of the following species in the reply filed on February 7, 2022 is acknowledged:
Species X group in the upper left of formula (I) is NR9.
Species X group in the lower right of formula (I) is NR9.
The applicant indicates that claims 1-14 read on the elected species.
The rejection under 35 USC 101 is withdrawn.
The rejection of claim 8 under 35 USC 112 is maintained.
The rejection of claim 14 under 35 USC 112 is withdrawn.
The rejection under 35 U.S.C. 102(a1) as being anticipated by Okutsu (JP 10-340786) is withdrawn.
The rejection under 35 U.S.C. 103 as being unpatentable over Okutsu (JP 10-340786). Is maintained.

Claim Rejections - 35 USC § 112
Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 refers to a light-emitting layer but does not include a substrate or element.  Means to overcome this rejection is provided below.
	The claim(s) should be rewritten as appropriate to clearly set forth the claimed invention.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent understood.  MPEP 2173.06.
Claim Rejections - 35 USC §103
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okutsu (JP 10-340786).
	The English translation provided with the IDS filed February 27, 2020 is cited below.
With respect to claims 1-14, Okutsu teaches the formulas at [0004]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The above formulas encompass the presently claimed and elected formulas.  In General Formula [1], X1 and X2 may be N, and Y1 and Y2 may be NZ in which Z may be aryl or other groups.  See also, compounds (44), (46)-(49), and (52)-(55) in Table 1 at [0035-0037].  Further with respect to claims 7-13, Okutsu teaches organic light emitting elements, layers, and devices [Abstract, 0003, 0004, 0007].  Elements with the same compounds also would have the same characteristic of generating delayed fluorescence emission.
	It might be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
	Still, Okutsu teaches compounds encompassing those presently claimed and elected, along with organic light emitting elements, layers, and devices.
It would have been obvious for a compound to fall within the presently claimed and elected parameters, as taught by Okutsu, along with organic light emitting elements, layers, and devices, as also taught by Okutsu, because the reference is directed to organic light-emitting devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
	The Amendment and Remarks, filed June 10, 2022, were carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
	With respect to the rejection of claim 8 under 35 USC 112(b), the applicant submits that a person having ordinary skill in the art would appreciate the metes and bounds of claim 8 and thus claim 8 is not indefinite.  The submission is not found to be persuasive.  The “layer” has to be supported by something and is not a membrane.  To overcome this rejection, it is respectfully suggested that claim 8 be amended to read:  A light-emitting element comprising a layer with the compound according to claim 1.
	With respect to the rejection under 35 USC 103 over Okutsu, the applicant asserts that this examiner “concedes” that some “picking and choosing” is required.  As stated in the previous action and repeated above, however, “(i)t might be argued, though not persuasively, that some ‘picking and choosing’ is required to arrive at the presently claimed invention.”  It is maintained that Okutsu teaches compounds encompassing those presently claimed and elected, along with organic light emitting elements, layers, and devices.
	The applicant argues:

    PNG
    media_image2.png
    196
    637
    media_image2.png
    Greyscale

	The argument is not found to be persuasive.  As discussed in the previous Office Action and repeated above, (t)he above formulas encompass the presently claimed and elected formulas.  In General Formula [1], X1 and X2 may be N, and Y1 and Y2 may be NZ in which Z may be aryl or other groups.  See also, compounds (44), (46)-(49), and (52)-(55) in Table 1 at [0035-0037].  Further with respect to claims 7-13, Okutsu teaches organic light emitting elements, layers, and devices [Abstract, 0003, 0004, 0007].  Elements with the same compounds also would have the same characteristic of generating delayed fluorescence emission.
	Further, the presently claimed substituent (Xa) has close similarity to the substituents taught in the reference.  See compounds (49) and (66) in Okutsu which each has three-cycle heterocyclic substituents [0036, 0040].  Compound (49) has a fused three six-member rings and compound (66) has carbazole rings bonded through the N.  A prima facie case of obviousness is made with chemical compounds having very close structural similarities and similar utilities.  MPEP 2144.09, I.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761